BASKIN, Judge.
Finding that respondent’s order requires HRS to maintain the criminal defendant in question as a Mentally Disordered Sex Offender despite the exhaustion of treatment, and that the order violates our decision in Florida Department of Health and Rehabilitative Services v. Gross, 421 So.2d 44 (Fla. 3d DCA 1982) prohibiting the imposition of such treatment as a condition of probation, we conclude that the challenged order departs from essential requirements of law. We therefore grant certiorari and quash the Amended Order of April 29, 1982. Remanded for further consistent proceedings.